Motion Denied and Order filed April 30, 2013




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-12-00348-CV
                                    ____________

                         SUSAN MEEK, M.D., Appellant

                                          V.

  ROCKNE ONSTAD INDIVIDUALLY AND D/B/A THE ONSTAD LAW
     FIRM AND JOYCE STAMP LILLY INDIVIDUALLY AND D/B/A
            JOYCE STAMP LILLY, RN, JDPC, Appellees


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 07-DCV-156522

                                      ORDER

      Appellant's brief was due February 27, 2013. No brief or motion for
extension of time was filed. On March 15, 2013, appellee filed a motion to dismiss
for want of prosecution. On March 26, 2013, appellant responded claiming she
does not have a duty to file a brief until the record on appeal is complete.
      On January 28, 2013, a supplemental clerk’s record and reporter’s record
were filed containing the trial court’s findings and conclusions regarding the lost
exhibits to the reporter’s record in this case. The trial court determined the lost
exhibits could be replaced with copies that accurately duplicate with reasonable
certainty the original exhibits and a record was filed of those exhibits (Volume 3 of
the hearing record filed January 28th). See Tex. R. App. P. 34.6(f). Accordingly,
the appeal was reinstated and appellant’s brief was set due.

      Accordingly, unless appellant submits her brief to the clerk of this court on
or before May 24, 2013, the court will dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b). Appellee’s motion to dismiss is denied, without
prejudice to refiling.



                                  PER CURIAM